     Case: 1:19-cv-05312 Document #: 6 Filed: 09/06/19 Page 1 of 1 PageID #:27

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Anjanette Young
                                    Plaintiff,
v.                                                      Case No.: 1:19−cv−05312
                                                        Honorable John J. Tharp Jr.
The City of Chicago, et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, September 6, 2019:


         MINUTE entry before the Honorable John J. Tharp, Jr:This case is set for an
initial status conference on 9/26/19 at 9:00 a.m. The parties are directed to review the
procedures for initial status conferences, located at
[https://www.ilnd.uscourts.gov/judge−info.aspx?79e F+7uiX7ewBj/ITKrjoA==], and to
submit the required initial status report no later than 9/19/19. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
